UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 23, 2012 OR [ ]Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-21660 PAPA JOHN'S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 61-1203323 (I.R.S. Employer Identification number) 2002 Papa Johns Boulevard Louisville, Kentucky40299-2367 (Address of principal executive offices) (502) 261-7272 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] At October 24, 2012, there were outstanding 23,130,154 shares of the registrant’s common stock, par value $0.01 per share. INDEX PART I. FINANCIAL INFORMATION Page No. Explanatory Note 2 Item 1. Financial Statements Condensed Consolidated Balance Sheets – September 23, 2012 and December 25, 2011 3 Condensed Consolidated Statements of Comprehensive Income – Three and Nine Months Ended September 23, 2012 and September 25, 2011 4 Consolidated Statements of Stockholders' Equity – Nine Months Ended September 23, 2012 and September 25, 2011 5 Consolidated Statements of Cash Flows – Nine Months Ended September 23, 2012 and September 25, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 31 1 PART 1. FINANCIAL INFORMATION EXPLANATORY NOTE As described in Papa John’s International, Inc.’s (the “Company”) Current Report on Form 8-K filed on February 26, 2013 and Form 10-K for the fiscal year ended December 30, 2012 filed on February 28, 2013, in connection with the evaluation of the accounting for newly formed joint ventures, the Company reviewed the accounting for its previously existing joint venture arrangements.As a result of the review, the Company determined an error occurred in the accounting for one joint venture agreement, which contained a mandatorily redeemable feature added through a contract amendment in the third quarter of 2009. This provision contained in the 2009 contract amendment was not previously considered in determining the classification and measurement of the noncontrolling interest. In addition, the Company determined that an additional redeemable noncontrolling interest was incorrectly classified in shareholders’ equity and should be classified as temporary equity. As a result, the Company is filing this amendment to its Form 10-Q for the three and nine months ended September 23, 2012, to amend and restate the financial statements and other financial information contained herein to correct the errors. This Form 10-Q/A amends the Company’s Quarterly Report on Form 10-Q for the three and nine months ended September 23, 2012 as originally filed with the Securities and Exchange Commission (the “SEC”) on October 31, 2012 (the “Original Filing”). This Form 10-Q/A amends the Original Filing solely to correct the Company’s accounting for noncontrolling interests related to our joint ventures as more fully described in Note 1 to the condensed consolidated financial statements. Revisions to the Original Filing have been made to the following items solely as a result of and to reflect the restatements and no other information in the Original Filing is amended herein: ● Item 1 – Financial Statements ● Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations ● Item 4 – Controls and Procedures ● Item6 – Exhibits The restatements resulted in a decrease in diluted earnings per share of $0.01 for the nine months ended September 23, 2012 (no impact for the three-month period), and decreases in diluted earnings per share of $0.01 and $0.03 for the three and nine months ended September 25, 2011, respectively. The corrections had no impact on total revenues, operating income or operating cash flows and had no impact on the Company’s compliance with debt covenants in any period presented. The Company has also determined that a control deficiency related to the process of accounting for certain redemption features of the noncontrolling interests of our joint venture agreements, which gave rise to these restatements, constituted a material weakness in its internal controls over financial reporting.As a result, the Company has reviewed all existing joint venture agreements to ensure the accounting for any such redemption features was in compliance with U.S. generally accepted accounting principles. In addition, we are in the process of developing enhanced control procedures designed to ensure proper accounting for any future non-routine contracts or contract amendments. The material weakness cannot be considered remediated until the applicable remedial controls operate for a sufficient period of time and management has concluded, through testing, that these controls are operating effectively. See “Item 4 – Controls and Procedures.” For the convenience of the reader, this Form 10-Q/A sets forth the Original Filing in its entirety. Except for the amended information referred to above, no other information in the Original Filing is amended and this Form 10-Q/A continues to describe conditions as of the date of the Original Filing and the Company has not modified or updated other disclosures presented in the Original Filing.This Form 10-Q/A does not reflect events occurring after the date of the Original Filing nor does it modify or update disclosures affected by subsequent events.Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s Form 10-K for the fiscal year ended December 30, 2012, and subsequent filings made with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934. 2 Item 1. Financial Statements Papa John’s International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) September 23, December 25, (As Restated) (As Restated) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Total current assets Property and equipment, net Notes receivable, less current portion, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Income and other taxes payable Accrued expenses and other current liabilities Total current liabilities Deferred revenue Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Redeemable noncontrolling interests Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock ) ) Total stockholders’ equity Total liabilities, redeemable noncontrolling interests and stockholders’ equity $ $ See accompanying notes. 3 Papa John's International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended (In thousands, except per share amounts) Sept. 23, 2012 Sept. 25, 2011 Sept. 23, 2012 Sept. 25, 2011 (As Restated) (As Restated) (As Restated) (As Restated) North America revenues: Domestic Company-owned restaurant sales $ Franchise royalties Franchise and development fees Domestic commissary sales Other sales International revenues: Royalties and franchise and development fees Restaurant and commissary sales Total revenues Costs and expenses: Domestic Company-owned restaurant expenses: Cost of sales Salaries and benefits Advertising and related costs Occupancy costs Other operating expenses Total domestic Company-owned restaurant expenses Domestic commissary and other expenses: Cost of sales Salaries and benefits Other operating expenses Total domestic commissary and other expenses International operating expenses General and administrative expenses Other general expenses Depreciation and amortization Total costs and expenses Operating income Investment income Interest expense ) Income before income taxes Income tax expense Net income, including redeemable noncontrolling interests Income attributable to redeemable noncontrolling interests ) Net income, net of redeemable noncontrolling interests $ Basic earnings per common share $ Earnings per common share - assuming dilution $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Comprehensive income, including redeemable noncontrolling interests $ Comprehensive income, redeemable noncontrolling interests ) Comprehensive income, net of redeemable noncontrolling interests $ See accompanying notes. 4 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Common Accumulated Stock Additional Other Total Shares Common Paid-In Comprehensive Retained Treasury Stockholders' (In thousands) Outstanding Stock Capital Income (Loss) Earnings Stock Equity (As Restated) (As Restated) Balance at December 26, 2010 $ ) $ Comprehensive income: Net income, net of redeemable noncontrolling interests (1) - Other comprehensive income - Comprehensive income Exercise of stock options 5 - - - Tax effect of equity awards - - ) - - - ) Acquisition of Company common stock ) - ) ) Stock-based compensation expense - Issuance of restricted stock 92 - ) - - - Other - - ) - - Balance at September 25, 2011 $ ) $ Balance at December 25, 2011 $ ) $ Comprehensive income: Net income, net of redeemable noncontrolling interests (1) - Other comprehensive income - Comprehensive income Exercise of stock options 4 - - - Tax effect of equity awards - Acquisition of Company common stock ) - ) ) Stock-based compensation expense - Issuance of restricted stock 65 - ) - - - Other - - ) - - Balance at September 23, 2012 $ ) $ Net income at September 23, 2012 and September 25, 2011 is net of $3,292 and $2,868, respectively, allocable to the redeemable noncontrolling interests for ourjoint venture arrangements. See accompanying notes. 5 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended (In thousands) Sept. 23, 2012 Sept. 25, 2011 (As Restated) (As Restated) Operating activities Net income, including redeemable noncontrolling interests $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for uncollectible accounts and notes receivable Depreciation and amortization Deferred income taxes Stock-based compensation expense Excess tax benefit on equity awards ) ) Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) Prepaid expenses Other current assets Other assets and liabilities ) Accounts payable Income and other taxes payable Accrued expenses and other current liabilities ) Deferred revenue ) Net cash provided by operating activities Investing activities Purchases of property and equipment ) ) Loans issued ) ) Repayments of loans issued Acquisitions, net of cash acquired ) - Proceeds from divestitures of restaurants - Other 4 62 Net cash used in investing activities ) ) Financing activities Net repayments on line of credit facility ) ) Excess tax benefit on equity awards Tax payments for restricted stock issuances ) ) Proceeds from exercise of stock options Acquisition of Company common stock ) ) Distributions to redeemable noncontrolling interest holders ) ) Other 97 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 67 Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 6 Papa John's International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) September 23, 2012 1. Restatement of Previously Issued Financial Statements We are restating our condensed consolidated financial statements for the three- and nine-month periods ended September 23, 2012 and September 25, 2011. In connection with the evaluation of the accounting for newly formed joint ventures, we reviewed our accounting for our previously existing joint venture arrangements. As a result of our review, we determined an error occurred in the accounting for one joint venture agreement, which contained a mandatorily redeemable feature added through a contract amendment in the third quarter of 2009. This provision contained in the 2009 contract amendment was not previously considered in determining the classification and measurement of the noncontrolling interest. In addition, we determined that an additional redeemable noncontrolling interest was incorrectly classified in shareholders’ equity and should be classified as temporary equity. To correctly reflect the appropriate measurement of the mandatorily redeemable noncontrolling interests, we recorded a $3.1 million adjustment, net of income taxes, to ending 2010 retained earnings in our Consolidated Statements of Stockholders’ Equity to adjust the previously reported balance sheet to its redemption value as of December 26, 2010. Additionally, we also corrected the classification errors of the redeemable noncontrolling interests from stockholders’ equity to either other long-term liabilities or redeemable noncontrolling interests in our consolidated balance sheets. The impact of the restatements on the financial statements is outlined in the tables below (in thousands, except per share data). The corrections had no impact on total revenues, operating income or operating cash flows and had no impact on our compliance with debt covenants in any period presented. Three Months Ended September 23, 2012 As Previously Reported Adjustments As Restated Condensed Consolidated Statement of Comprehensive Income Interest expense $ $ Income before income taxes ) Income tax expense ) Net income, including noncontrolling interests ) Net income, net of noncontrolling interests ) Comprehensive income ) Basic earnings per common share ) Earnings per common share - assuming dilution - 7 As of and For The Nine Months Ended September 23, 2012 As Previously Reported Reclassifications * Adjustments As Restated Condensed Consolidated Balance Sheet Noncurrent deferred income tax liabilities $ $
